


Exhibit 10.38

 

TRAVELERS

RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT

 

(This award must be accepted within 90 days after the Grant Date shown below or
it will be forfeited. Refer below to Section 16.)

 

Participant:

“NAME”

Grant Date:

“GRANT DATE”

 

 

Number of Award Shares:

“GRANTED”

Vesting Date:

3 years from Grant Date

 

1.                                      Grant of Restricted Stock Units. This
restricted stock unit award (“Award”) is granted pursuant to The Travelers
Companies, Inc. Amended and Restated 2014 Stock Incentive Plan, as it may be
amended from time to time (the “Plan”), by The Travelers Companies, Inc. (the
“Company”) to you (the “Participant”) as an employee of the Company or an
affiliate of the Company (together, the “Travelers Group”). The Company hereby
grants to the Participant as of the Grant Date an award (“Award”) consisting of
a right to receive the number of shares set forth above (“Award Shares”) of the
Company’s common stock, no par value (“Common Stock”), upon the Vesting Date or
such earlier date as set forth herein, pursuant to the Plan, as it may be
amended from time to time, and subject to the terms, conditions, and
restrictions set forth herein, including, without limitation, the conditions set
forth in Section 5.

 

2.                                      Terms and Conditions. The terms,
conditions, and restrictions applicable to the Award are specified in the Plan
and this grant notification and agreement, including Exhibits A and B, as
amended (the “Award Agreement”). The terms, conditions and restrictions in the
Plan include, but are not limited to, provisions relating to amendment, vesting,
cancellation, and settlement, all of which are hereby incorporated by reference
into this Award Agreement to the extent not otherwise set forth herein.

 

By accepting the Award, the Participant acknowledges receipt of the prospectus
dated February 9, 2017 and any applicable prospectus supplement thereto
(together, the “Prospectus”) and that he or she has read and understands the
Prospectus.

 

The Participant understands that the Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Award is
contingent, and depends on the future market price of the Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Award is intended to promote employee retention and stock ownership and to
align participants’ interests with those of shareholders. Additionally, the
Participant understands that the Award is subject to vesting conditions and will
be cancelled if the vesting conditions are not satisfied. Thus, the Participant
understands that (a) any monetary value assigned to the Award in any
communication regarding the Award is contingent, hypothetical, or for
illustrative purposes only, and does not express or imply any promise or intent
by the Company to deliver, directly or indirectly, any certain or determinable
cash value to the Participant; (b) receipt of the Award or any incentive award
in the past is neither an indication nor a guarantee that an incentive award of
any type or amount will be made in the future, and that absent a written
agreement to the contrary, the Company is free to change its practices and
policies regarding incentive awards at any time; and (c) vesting may be subject
to confirmation and final determination by the Company’s Board of Directors or
its Compensation Committee (the “Committee”) that the vesting conditions have
been satisfied.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Award unless and until the Award is vested
and settled in shares of Common Stock; provided, however, that if the Company
pays cash dividends on its shares while the Award is outstanding, the
Participant shall be entitled to receive corresponding dividend equivalent cash
payments based on the number of shares underlying the Award at the time when
such regular cash dividends are paid.

 

3.                                      Vesting. The Award shall vest in full on
the Vesting Date set forth above provided the Participant remains continuously
employed within the Travelers Group through such Vesting Date. If the
Participant has a termination of, or leave from active employment prior to the
Vesting Date, the Participant’s rights are determined under the Award Rules of
Exhibit A.

 

1

--------------------------------------------------------------------------------


 

4.                                      Settlement of Award. The Company shall
deliver to the Participant a number of shares of Common Stock equal to the
number of vested Award Shares on the Vesting Date (or the date provided pursuant
to Exhibit A, if applicable) or as soon as administratively practicable
thereafter. The number of shares of Common Stock delivered to the Participant
shall be reduced by a number of shares of Common Stock having a Fair Market
Value on the date of delivery equal to the tax withholding obligation (including
any applicable employment taxes due in connection with the vesting of the Award
on or prior to the settlement date), unless the Plan administrator is notified
in advance of the Award settlement (or the Award vesting, if applicable) and the
Participant elects another method for tax withholding.

 

5.                                      Grant Conditioned on Principles of
Employment Agreement. By entering into this Award Agreement, the Participant
shall be deemed to have confirmed his or her agreement to be bound by the
Company’s Principles of Employment Agreement in effect on the date immediately
preceding the Grant Date (the “POE Agreement”), as published on the Company’s
intranet site or previously distributed in hard copy to the Participant.
Furthermore, by accepting the Award, the Participant agrees that the POE
Agreement shall supersede and replace the form of Principles of Employment
Agreement contained or referenced in any Prior Equity Award (as defined below)
made by the Company to the Participant, and, accordingly, such Prior Equity
Award shall become subject to the terms and conditions of the POE Agreement.

 

6.                                      Acceptance of Exhibits A and B. The
Participant agrees to be bound by the terms of the Award Rules set forth in
Exhibits A and B (“Award Rules”).

 

7.                                      Acceptance of and Agreement to
Non-Solicitation and Confidentiality Conditions. In consideration for the award
of Restricted Stock Units under this Award Agreement, the Participant agrees
that the Award is conditioned upon Participant’s compliance with the following
non-solicitation and confidentiality conditions (the “Non-Solicitation
Conditions” and the “Confidentiality Conditions”, respectively):

 

(a)                                 The Company and the Participant understand,
intend and agree that the Non-Solicitation Conditions of this Section 7 are
intended to protect the Travelers Group and other participants in the Plan
against the Participant soliciting its employees and/or its business during the
twelve (12) month period (the “Restricted Period”) following the date of the
Participant’s termination of employment with the Travelers Group (whether
voluntary or involuntary) as reflected on the Travelers Group’s books and
records (the “Termination Date”), while recognizing that after the Termination
Date the Participant is still permitted to compete with the Travelers Group
subject to the restrictions set forth below. Nothing in this Section 7 is
intended to limit any of the Travelers Group’s rights or claims as to any future
employer of the Participant.

 

(b)                                 Non-Solicitation of Employees. The
Participant acknowledges that the Travelers Group sustains its operations and
the goodwill of its clients, customers, policyholders, producers, agents and
brokers (its “Customers”) through its employees. The Travelers Group has made
significant investment in its employees and their ability to establish and
maintain relationships with each other and with the Travelers Group’s Customers
in order to further its operations and cultivate goodwill. The Participant
acknowledges that the loss of the Travelers Group’s employees could adversely
affect its operations and jeopardize the goodwill that has been established
through these employees, and that the Travelers Group therefore has a legitimate
interest in preventing the solicitation of its employees. During the Restricted
Period, the Participant will not, directly or indirectly, seek to recruit or
solicit, attempt to influence or assist, participate in, or promote the
solicitation of, or otherwise attempt to adversely affect the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
Without limiting the foregoing restriction, the Participant shall not, on behalf
of himself or herself or any other person, hire, employ or engage any such
person and shall not engage in the aforesaid conduct through a third party for
the purpose of colluding to avoid the restrictions in this Section 7. Without
limiting the generality of the restrictions under this Section, by way of
example, the restrictions under this Section shall prohibit the Participant from
(i) interviewing a Travelers Group employee, (ii) communicating in any manner
with a Travelers Group employee in connection with a current or future
employment opportunity outside of the Travelers Group, (iii) identifying
Travelers Group employees to

 

2

--------------------------------------------------------------------------------


 

potentially be solicited or hired, (iv) providing information or feedback
regarding Travelers Group employees seeking employment with the Participant’s
subsequent employer and/or (v) otherwise assisting or participating in the
solicitation or hiring of a Travelers Group employee. However, the
Non-Solicitation Conditions do not preclude the Participant from directing a
third party (including but not limited to employees of his/her subsequent
employer or a search firm) to broadly solicit, recruit, and hire individuals,
some of whom may be employees of the Travelers Group, provided that the
Participant does not direct such third party specifically to target employees of
the Travelers Group generally or specific individual employees of the Travelers
Group.

 

(c)                                  Non-Solicitation of Business. The
Participant acknowledges that by virtue of his or her employment with the
Travelers Group, he or she may have developed relationships with and/or had
access to Confidential Information (as defined below) about the Travelers
Group’s Customers and is, therefore, capable of significantly and adversely
impacting existing relationships that the Travelers Group has with them. The
Participant further acknowledges that the Travelers Group has invested in its
and the Participant’s relationship with its Customers and the goodwill that has
been developed with them and therefore has a legitimate interest in protecting
these relationships against solicitation and/or interference by the Participant
for a reasonable period of time after the Participant’s employment with the
Travelers Group ends. If, after the Termination Date, the Participant accepts a
position as an employee, consultant or contractor with a “Competitor” (as
defined below), then, during the Restricted Period, the Participant will not,
directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group (i) on which the
Participant, or anyone reporting directly to him or her, worked or was actively
engaged in soliciting or servicing or (ii) about which the Participant gained
access to Confidential Information (as defined below) during the Participant’s
employment with the Travelers Group. In addition to the foregoing restriction,
the Participant agrees not to be personally involved in the negotiation,
competition for, solicitation or execution of any individual book roll
over(s) or other book of business transfer arrangements involving the transfer
of business away from the Travelers Group, at any time during the twenty-four
month period following the Termination Date (the “Enhanced Restricted Period”).
The Participant may, at any time after the Termination Date, broadly direct a
third party (including but not limited to employees of his/her subsequent
employer) to negotiate, compete for, solicit and execute such book roll
over(s) or other book of business transfer arrangements, provided that (i) the
Participant is not personally involved in such activities and (ii) the
Participant does not direct such third party specifically to target business of
the Travelers Group. As used herein, “Competitor” shall include any business
enterprise or organization, including, without limitation, agents, brokers and
producers, that engages in, owns or controls a significant interest in any
entity that engages in the sale of products and/or performance of services of
the type sold or performed by the Travelers Group and/or provides advice
relating to such products and services.

 

(d)                                 Subject to the non-competition obligations
in the Award Rules that apply to Participants meeting the “Retirement Rule,” at
any time after the Termination Date, the Participant may otherwise compete with
the Travelers Group, including but not limited to competing on an account by
account or deal by deal basis, to the extent that he or she does not violate the
provisions of subsection (c) above or any other contractual, statutory or common
law obligations to the Travelers Group.

 

(e)                                  Notwithstanding anything herein to the
contrary, if the Participant breaches any of the Non-Solicitation Conditions of
this Section 7, then the Restricted Period (or the Enhanced Restricted Period,
if applicable) will be extended until the date that is 12 months (or 24 months,
in the case of a breach under Section 7(c) with respect to the restrictions
applicable during the Enhanced Restricted Period) after the date of the
Participant’s last breach of such Non-Solicitation Conditions.

 

(f)                                   The Participant agrees not to, either
during or after his or her employment, use, publish, make available, or
otherwise disclose, except for benefit of the Travelers Group in the course of
such employment, any technical or confidential information (“Confidential
Information”) developed by,

 

3

--------------------------------------------------------------------------------


 

for, or at the expense of the Travelers Group, or assigned or entrusted to the
Travelers Group, unless such information is generally known outside of the
Travelers Group. Confidential Information includes, but is not limited to,
non-public information such as: internal information about the Travelers Group’s
business, such as financial, sales, marketing, claim, technical and business
information, including profit and loss statements, business/marketing strategy
and “Trade Secrets” (as defined below); client, customer, policyholder, insured
person, claimant, vendor, consultant and agent information, including personal
information such as social security numbers and medical information; legal
advice obtained; product and system information; and any compilation of this
information or employee information obtained as part of the Participant’s
responsibilities at the Travelers Group.  As used herein, “Trade Secrets” shall
include information relating to the Travelers Group and its affiliates that is
protectable as a trade secret under applicable law, including, without
limitation, and without regard to form: technical or non-technical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, business and strategic
plans, product plans, source code, software, unpublished patent applications,
customer proposals or pricing information or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use. In
addition, the Participant will keep at all times subject to the Travelers
Group’s control and will deliver to or leave with the Travelers Group all
written and other materials in any form or medium (including, but not limited
to, print, tape, digital, computerized and electronic data, parts, tools, or
equipment) containing such technical or Confidential Information upon
termination of the Participant’s employment. The Participant also agrees to
cooperate to remedy any unauthorized use of such information and not to violate
any Travelers Group policy regarding same. The Participant agrees that all
records, reports, notes, compilations, or other recorded matter, and copies or
reproductions thereof, relating to the Travelers Group’s operations, activities,
Confidential Information, or business, made or received by the Participant
during the Participant’s employment with any member(s) of the Travelers Group
are, and shall be, the property of the Travelers Group exclusively, and the
Participant will keep the same at all times subject to the Travelers Group’s
control and will deliver or leave with the Travelers Group the same at the
termination of the Participant’s employment.

 

(g)                                  Protected Disclosures. Nothing herein
should be construed as prohibiting the Participant from sharing information
concerning the Participant’s own wages (or the wages of another employee, if
voluntarily disclosed by that employee) or other terms and conditions of
employment, or for purposes of otherwise pursuing the Participant’s legal
rights. The Travelers Group will not terminate, discipline or otherwise
discriminate or retaliate against any employee because they make such a
disclosure. The Travelers Group, does however, prohibit employees who have
access to other employee’s wage information as part of their job functions from
sharing such information gathered during the course of their employment, unless
disclosure is in furtherance of or in response to their job duties, an
investigation, action or hearing, or the employee otherwise has a legal
obligation to furnish the information. For example, an employee who has access
to the salaries of other employees due to his or her job responsibilities
generally may not disclose the salary of those co-workers. This Agreement also
does not permit an employee to disclose (without written consent of the
Travelers Group) Confidential Information or permit an employee to disclose wage
information of other employees to a competitor.  Additionally, nothing herein is
intended to prohibit or restrict the Participant from (i) filing a complaint
with, making disclosures to, communicating with or participating in an
investigation or proceeding conducted by any governmental agency (including the
United States Equal Employment Opportunity Commission and the Securities and
Exchange Commission), (ii) pursuing the Participant’s legal rights related to
the Participant’s employment with the Travelers Group, or (iii) engaging in
activities protected by applicable laws or regulations. Employees will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a
Federal, State or local government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is under seal. Notwithstanding, the Travelers
Group does not authorize the waiver of, or disclosure of information covered by,
the attorney-client privilege or attorney work product doctrine or any other
privilege belonging to the Travelers Group.

 

4

--------------------------------------------------------------------------------


 

(h)                                 If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 7 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this Award Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 

(i)                                     During the Restricted Period or any
extension thereof, the Participant shall notify any subsequent employer of his
or her obligations under this Award Agreement prior to commencing employment.
During the Restricted Period or any extension thereof, the Participant will
provide the Company and his or her prior manager at the Travelers Group fourteen
(14) days’ advance written notice prior to becoming associated with and/or
employed by any person or entity or engaging in any business of any type or
form, with such notice including the identity of the prospective employer or
business, the specific division (if applicable) for which the Participant will
be performing services and the title or position to be assumed by the
Participant. The Participant must provide a copy of such notice to the Company’s
Employee Services Unit by email, facsimile or regular mail as follows:

 

Email:

4-ESU@travelers.com

 

 

Fax:

1.866.871.4378 (U.S. and Canada)

 

001.866.871.4378 (Europe)

 

 

Mail:

The Travelers Companies, Inc.

 

Employee Services Unit

 

385 Washington Street

 

Mail Code: 9275-SB02L

 

St. Paul, MN USA 55102

 

(j)                                    As consideration for and by accepting the
Award, the Participant agrees that the Non-Solicitation Conditions and
Confidentiality Conditions of this Section 7 shall supersede any
non-solicitation and confidentiality covenants contained or incorporated in any
prior equity award made by the Company to the Participant under the Plan, The
Travelers Companies, Inc. Amended and Restated 2004 Stock Incentive Plan, the
Travelers Property Casualty Corp. 2002 Stock Incentive Plan, or The St. Paul
Companies, Inc. Amended and Restated 1994 Stock Incentive Plan (“Prior Equity
Awards”); accordingly, such Prior Equity Awards shall become subject to the
terms and conditions of the Non-Solicitation Conditions and Confidentiality
Conditions of this Section 7. However, these Non-Solicitation Conditions and
Confidentiality Conditions shall be in addition to, and shall not supersede, any
non-solicitation, non-competition, confidentiality, intellectual property or
other restrictive covenants contained or incorporated in (i) any Non-Competition
Agreement between any member(s) of the Travelers Group and the Participant
arising out of the Participant’s service as a Management Committee member or
otherwise, (ii) any employment agreement or other agreement between any
member(s) of the Travelers Group and the Participant (other than such Prior
Equity Awards), or (iii) any other Travelers Group plan or policy that covers
the Participant (other than such Prior Equity Awards).

 

8.                                      Forfeiture of Restricted Stock Unit
Award.

 

(a)                                 Participant’s Agreement. The Participant
expressly acknowledges that the terms of Section 7 and this Section 8 are
material to this Agreement and reasonable and necessary to protect the
legitimate interests of the Travelers Group, including without limitation, the
Travelers Group’s Confidential Information, trade secrets, customer and supplier
relationships, goodwill and loyalty, and that any violation of these
Non-Solicitation Conditions or Confidentiality Conditions by the Participant
would cause substantial and irreparable harm to the Travelers Group and other
Participants in the Plan. The Participant further acknowledges and agrees that:

 

5

--------------------------------------------------------------------------------


 

(i)                                     The receipt of the Award constitutes
good, valuable and independent consideration for the Participant’s acceptance of
and compliance with the provisions of the Award Agreement, including the
forfeiture and repayment provision of subsection 8(b) below and the
Non-Solicitation Conditions and Confidentiality Conditions of Section 7 above,
and the amendment of Prior Equity Award provisions of subsection 7(i), 8(f) and
Section 18, below.

 

(ii)                                  The Participant’s rights with respect to
the Award are conditioned on his or her compliance with the POE Agreement at all
times after acceptance of the POE Agreement in accordance with Sections 5 and 16
hereunder.

 

(iii)                               The scope, duration and activity
restrictions and limitations described in this Agreement are reasonable and
necessary to protect the legitimate business interests of the Travelers Group.
The Participant acknowledges that all restrictions and limitations relating to
the Restricted Period will apply regardless of the reason the Participant’s
employment ends. The Participant further agrees that any alleged claims the
Participant may have against the Travelers Group do not excuse the Participant’s
obligations under this Award Agreement.

 

(b)                                 Forfeiture and Repayment Provisions. The
Participant agrees that, prior to the Termination Date and during the Restricted
Period (or the Enhanced Restricted Period, as applicable), if the Participant
breaches the Non-Solicitation Conditions, the Confidentiality Conditions and/or
the POE Agreement, in addition to all rights and remedies available to the
Travelers Group at law and in equity (including without limitation those set
forth in the Award Rules for involuntary termination), the Participant will
immediately forfeit any portion of the Award made under this Award Agreement
that has not otherwise been previously forfeited under the Award Rules in
Exhibit A and that has not yet been paid, settled or vested. The Company may
also require repayment from the Participant of any and all compensatory value
that the Participant received for the last twelve (12) months of his or her
employment and through the end of the Restricted Period (or the Enhanced
Restricted Period, as applicable) from this Award or any Prior Equity Awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution, or
settlement of any such awards, and/or any consideration in excess of such gross
amounts received by the Participant upon the sale or transfer of the Common
Stock acquired through vesting, distribution, or settlement of any such awards).
The Participant will promptly pay the full amount due upon demand by the
Company, in the form of cash or shares of Common Stock at current Fair Market
Value.

 

(c)                                  No Limitation on the Travelers Group’s
Rights or Remedies. The Participant acknowledges and agrees that the forfeiture
and repayment remedies under subsection 8(b) are non-exclusive remedies and
shall not limit or modify the Travelers Group’s other rights and remedies to
obtain other monetary, equitable or injunctive relief as a result of breach of,
or in order to enforce, the terms and conditions of this Agreement or with
respect to any other covenants or agreements between the Travelers Group and the
Participant or the Participant’s obligations under applicable law.

 

(d)                                 Award Rules. The Award Rules provide a right
to payment, subject to certain conditions, following the Participant’s
Termination Date if the Participant meets the Retirement Rule which, among other
conditions, may require that the Participant not engage in any activities that
compete with the business operations of the Travelers Group through the Vesting
Date (such non-compete condition may extend beyond the Restricted Period). The
remedies for a violation of such non-compete conditions are specified in the
Award Rules and are in addition to any remedies of the Travelers Group under
this Section 8.

 

(e)                                  Severability. If any court determines that
any of the terms and conditions of Section 7 or this Section 8 are invalid or
unenforceable, the remainder of the terms and conditions shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
If any court determines that any of the terms and conditions are unenforceable
because of the duration of such terms and conditions or the area covered
thereby, such court shall have the power to

 

6

--------------------------------------------------------------------------------


 

reduce the duration or area of such terms and conditions and, in their reduced
form, the terms and conditions shall then be enforceable and shall be enforced.

 

(f)                                   Awards Subject to Recoupment. Except to
the extent prohibited by law, this Award and any outstanding Prior Equity Award
may be forfeited, and the compensatory value received under such awards
(including without limitation the gross amount of any Common Stock distribution
or cash payment made to the Participant upon the vesting, distribution, or
settlement of such awards, or consideration in excess of such gross amounts
received by the Participant upon the sale or transfer of the Common Stock
acquired through vesting, distribution, or settlement of the awards) may be
subject to recoupment by the Company, in accordance with the Company’s executive
compensation recoupment policy and other policies in effect from time to time
with respect to forfeiture and recoupment of bonus payments, retention awards,
cash or stock-based incentive compensation or awards, or similar forms of
compensation, and the terms of any such policy, while it is in effect, are
incorporated herein by reference. As consideration for and by accepting the
Award Agreement, the Participant agrees that all the remedy and recoupment
provisions of this Section 8 shall apply to any Prior Equity Award made by the
Company to the Participant, shall be in addition to and shall not supersede any
other remedies contained or referenced in any such Prior Equity Award, and,
accordingly, such Prior Equity Award shall become subject to both those other
remedies and the terms and conditions of this Section 8.

 

(g)                                  Survival of Provisions. The agreements,
covenants, obligations, and provisions contained in Section 7 and this Section 8
shall survive the Participant’s Termination Date and the expiration of this
Award Agreement, and shall be fully enforceable thereafter.

 

9.                                      Consent to Electronic Delivery. In lieu
of receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company desires or may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
agreements, forms and communications) in connection with this and any other
prior or future incentive award or program made or offered by the Company or its
predecessors or successors. Electronic delivery of a document to the Participant
may be via a Company e-mail system or by reference to a location on a Company
intranet site to which the Participant has access.

 

10.                               Administration. The Company’s Compensation
Committee or its designee administers the Plan and this Award Agreement and has
the authority to interpret any ambiguous or inconsistent terms in its sole
discretion. The Participant’s rights under this Award Agreement are expressly
subject to the terms and conditions of the Plan and to any guidelines the
Compensation Committee or its designee adopts from time to time. The
interpretation and construction by the Compensation Committee or its designee of
the Plan and this Award Agreement, and such rules and regulations as the
Compensation Committee or its designee may adopt for purposes of administering
the Plan and this Award Agreement, will be final and binding upon the
Participant.

 

11.                               Entire
Agreement/Amendment/Survival/Assignment. The terms, conditions and restrictions
set forth in the Plan and this Award Agreement constitute the entire
understanding between the parties hereto regarding the Award and supersede all
previous written, oral, or implied understandings between the parties hereto
about the subject matter hereof. This Award Agreement may be amended by a
subsequent writing (including e-mail or electronic form) agreed to between the
Company and the Participant. Section headings herein are for convenience only
and have no effect on the interpretation of this Award Agreement. The provisions
of the Award Agreement that are intended to survive the Termination Date of a
Participant, specifically including Sections 7 and 8 hereof, shall survive such
date. The Company may assign this Award Agreement and its rights and obligations
hereunder to any current or future member of the Travelers Group.

 

12.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Travelers Group for a fixed duration of time. The employment relationship is
“at will,” which affords the Participant or the Travelers Group the right to
terminate the relationship at any time for any reason or no reason not otherwise
prohibited by applicable law. The Travelers Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s

 

7

--------------------------------------------------------------------------------


 

employment with the Travelers Group. The Award granted hereunder will not form
part of the Participant’s regular employment compensation and will not be
considered in calculating any statutory benefits or severance pay due to the
Participant.

 

13.                               No Limitation on the Company’s Rights. The
Participant agrees that nothing in this Award Agreement shall in any way affect
the Company’s right or power to make adjustments, reclassifications or changes
in its capital or business structure or to merge, consolidate, reincorporate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

14.                               Transfer Restrictions. The Participant may not
sell, assign, transfer, pledge, encumber or otherwise alienate, hypothecate or
dispose of the Award or his or her right hereunder to receive any Award Shares,
except as otherwise provided in the Prospectus.

 

15.                               Conflict. In the event of a conflict between
the Plan and the Award Agreement the Plan terms shall govern.

 

16.                               Acceptance and Agreement by the Participant;
Forfeiture upon Failure to Accept.  By accepting this Award, the Participant
agrees to be bound by the terms, conditions, and restrictions set forth in the
Plan, this Award Agreement, and the Travelers Group’s policies, as in effect
from time to time, relating to the Plan. The Participant’s rights under the
Award will lapse ninety (90) days from the Grant Date, and the Award will be
forfeited on such date if the Participant does not accept the Award Agreement by
such date. For the avoidance of doubt, the Participant’s failure to accept the
Award Agreement shall not affect his or her continuing obligations under any
other agreement between any member(s) of the Travelers Group and the
Participant.  Additionally, the Participant acknowledges and agrees that the
Participant’s acceptance of this Award is voluntary and not a condition of
employment, and the Participant may decline to accept this Award without adverse
consequences to the Participant’s continued employment relationship with the
Travelers Group.

 

17.                               Waiver; Cumulative Rights. The Company’s
failure or delay to require performance by the Participant of any provision of
this Award Agreement will not affect its right to require performance of such
provision unless and until the Company has waived such performance in writing.
Each right under this Award Agreement is cumulative and may be exercised in part
or in whole from time to time.

 

18.                               Governing Law and Forum for Disputes. The
Award Agreement shall be legally binding and shall be executed and construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota. The jurisdiction and venue for any disputes arising under,
or any action brought to enforce (or otherwise relating to), this Agreement will
be exclusively in the courts in the State of Minnesota, City and County of St.
Paul, including the Federal Courts located therein (should Federal jurisdiction
exist). The parties consent to and submit to the personal jurisdiction and venue
of courts of Minnesota and irrevocably waive any claim or argument that the
courts in Minnesota are an inconvenient forum. The Participant agrees to accept
service of any court filings and process by delivery to his or her most current
home address on record with the Travelers Group via first class mail or other
nationally recognized overnight delivery provider, or by any third party
regularly engaged in the service of process.  As consideration for and by
accepting the Award, the Participant agrees that the Governing Law and Forum for
Disputes provision of this Section 18 shall supersede any governing law, forum
or similar provisions contained or referenced in any Prior Equity Award made by
the Company to the Participant, and, accordingly, such Prior Equity Award shall
become subject to the terms and conditions of the Governing Law and Forum for
Disputes provisions of this Section 18.

 

19.                               Personal Data. The Participant understands
that the Company and other members of the Travelers Group hold certain personal
information about the Participant, which may include, without limitation,
information such as his or her name, home address, telephone number, gender,
date of birth, salary, nationality, job title, social insurance number or other
such tax identity number and details of all Awards or other entitlement to
shares of common stock awarded, cancelled, exercised, vested, unvested or
outstanding in his or her favor (“Personal Data”).

 

The Participant understands that in order for the Company to process the
Participant’s Award and maintain a record of Award Shares under the Plan, the
Company shall collect, use, transfer and disclose Personal Data within the
Travelers Group electronically or otherwise, as necessary for the implementation

 

8

--------------------------------------------------------------------------------


 

and administration of the Plan including, in the case of a social insurance
number, for income reporting purposes as required by law. The Participant
further understands that the Company may transfer Personal Data, electronically
or otherwise, to third parties, including but not limited to such third parties
as outside tax, accounting, technical and legal consultants when such third
parties are assisting the Company or other members of the Travelers Group in the
implementation and administration of the Plan. The Participant understands that
such recipients may be located within the jurisdiction of residence of the
Participant, or within the United States or elsewhere and are subject to the
legal requirements in those jurisdictions applicable to those organizations, for
example, lawful requirements to disclose personal information such as the
Personal Data to government authorities in those countries. The Participant
understands that the employees of the Travelers Group and third parties
performing work related to the implementation and administration of the Plan
shall have access to the Personal Data as is necessary to fulfill their duties
related to the implementation and administration of the Plan. By accepting the
Award, the Participant consents, to the fullest extent permitted by law, to the
collection, use, transfer and disclosure, electronically or otherwise, of his or
her Personal Data by or to such entities for such purposes and the Participant
accepts that this may involve the transfer of Personal Data to a country which
may not have the same level of data protection law as the country in which this
Award Agreement is executed. The Participant confirms that if the Participant
has provided or, in the future, will provide Personal Data concerning third
parties including beneficiaries, the Participant has the consent of such third
party to provide their Personal Data to the Travelers Group for the same
purposes.

 

The Participant understands that he or she may, at any time, request to review
the Personal Data and require any necessary amendments to it by contacting the
Company in writing. Additionally, the Participant may always elect to forgo
participation in the Plan or any other award program.

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

 

AWARD RULES

TO TRAVELERS’ RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT

 

When you leave the Travelers Group

 

References to “you” or “your” are to the Participant. “Termination Date” is
defined in Section 7(a) of the Award Agreement and means the date of the
termination of your employment with the Travelers Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Award may be cancelled before the Vesting Date and the vesting and settlement of
your Award may be affected.

 

The provisions in the chart below apply to Awards granted under the Plan.
Depending upon your employment jurisdiction upon the Grant Date, special
rules may apply for vesting, payment, exercise and settlement of your Award in
cases of termination of employment if you satisfy certain age and years of
service requirements (“Retirement Rule”), as set forth in “Retirement Rule”
below. Participants based in countries outside the United States on the Grant
Date or in California immediately prior to the Termination Date should refer to
Exhibit B for special rules that apply. For the avoidance of doubt, the
applicable vesting terms for your Award pursuant to Exhibits A and B shall be
based on your employment jurisdiction on the Grant Date.

 

If You:

 

Here’s What Happens to Your Award:

Terminate employment or your employment is terminated by the Travelers Group for
any reason other than due to death or disability (but you do not meet the
Retirement Rule and you do not qualify for continued vesting following a Change
of Control, as described below)

 

Vesting stops and all outstanding unvested restricted stock unit Awards are
cancelled effective on the Termination Date.

 

 

 

Become disabled (as defined under the Travelers Group’s applicable long-term
disability plan or policy covering disabilities in your employment jurisdiction)

 

The restricted stock unit Award Shares will continue to vest without regard to
your employment status and the shares will be issued and distributed to you upon
the Vesting Date for the Award.

 

 

 

Take an approved personal leave of absence approved by the Travelers Group under
its Personal Leave Policy, if applicable

 

The vesting of outstanding restricted stock unit Awards will continue during the
first three months of an approved personal leave of absence. Once the approved
leave of absence exceeds three months, vesting is suspended until you return to
work with the Travelers Group and remain actively employed for 30 calendar days,
after which time vesting will be restored retroactively. If you terminate
employment during the leave for any reason, the termination of employment
provisions will apply. If leave exceeds one year, all restricted stock unit
Awards will be cancelled.

 

10

--------------------------------------------------------------------------------


 

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence or notice leave (including, without
limitation, “garden leave”, but not including any period corresponding to pay in
lieu of notice, severance pay or other monies on account of the cessation of
your employment)

 

Outstanding unvested restricted stock unit Awards will continue to vest while
you are on such leave.

 

 

 

Die while you are employed or following employment while your Award is
outstanding

 

Outstanding unvested restricted stock unit Awards will vest immediately and the
shares will be issued and distributed to your estate as soon as practical
thereafter.

 

 

 

Are involuntarily terminated without “Cause” (as defined below) or terminate
employment for “Good Reason” (as defined below), in each case, within 24 months
following a Change of Control (as defined in the Plan), and including, without
limitation, if such involuntary termination without “Cause” or termination for
“Good Reason” within 24 months following a Change of Control occurs after the
onset of a disability or other approved leave or after meeting the Retirement
Rule

 

The restricted stock unit Award Shares will continue to vest and the shares will
be issued and distributed to you upon the Vesting Date for the Award.

 

The terms “Cause” and “Good Reason”, as used above, shall only be applicable
with respect to a termination of employment that occurs within 24 months
following a Change of Control and shall have the following meanings:

 

“Cause” shall mean your conviction of any felony (or equivalent crime committed
outside the United States), your willful misconduct in connection with the
performance of your duties with the Company, or your taking illegal action in
your business or personal life that harms the reputation or damages the good
name of the Company.

 

“Good Reason” shall mean: (i) a material reduction in your base salary or
(ii) an involuntary relocation of more than 30 miles of your principal place of
business. Notwithstanding the foregoing, no event shall constitute Good Reason
unless and until you have notified the Company in writing describing the event
which constitutes Good Reason and then only if the Company shall fail to cure
such event within thirty (30) days following its receipt of such written notice;
provided, further, that “Good Reason” shall cease to exist for an event on the
90th day following the later of its occurrence or your knowledge thereof, unless
you have given the Company written notice thereof prior to such date.

 

Retirement Rule

 

If, as of your Termination Date (including, without limitation, a Termination
Date that occurs after the onset of a disability or other approved leave), you
are at least (i) age 65, (ii) age 62 with one or more full years of service, or
(iii) age 55 with 10 or more full years of service, then you meet the
“Retirement Rule.”

 

The Retirement Rule will not apply to your Award or any Prior Equity Award if
you were involuntarily terminated for gross misconduct or for cause (as
determined by the Company in its sole discretion at the time of or following
your termination of employment) or you voluntarily terminated your employment
where grounds for involuntary termination for gross misconduct or for cause
existed (as determined by the Company in its sole discretion at the time of or
following your termination of employment); provided,

 

11

--------------------------------------------------------------------------------


 

however, that if such termination occurs within 24 months following a Change of
Control, the Retirement Rule will only not apply to your Award or any Prior
Equity Award if you are involuntarily terminated for “Cause” (as defined above)
or if you voluntarily terminate employment where grounds for “Cause” (as defined
above) existed. If you retire and do not meet the Retirement Rule, you will be
considered to have resigned.

 

If You:

 

 

 

Meet the Retirement Rule (subject to Exhibit B, if applicable)

 

Your restricted stock unit Award Shares will be multiplied by a fraction, the
numerator of which is the number of days from the Grant Date to the Termination
Date, and the denominator of which is the number of days in the original vesting
period for the restricted stock unit Award. At your retirement, any Award Shares
in excess of that amount determined under the immediately preceding sentence
will be forfeited and cancelled.

 

The restricted stock unit Award Shares that you retain will continue to vest and
the shares will be issued and distributed to you upon the Vesting Date for the
Award, provided that, during the period prior to the Vesting Date, you do not
engage in any activities that compete with the business operations of the
Travelers Group (as determined by the Company in its sole discretion),
including, but not limited to, working for another insurance company engaged in
the property casualty insurance business as either an employee or independent
contractor. You are not subject to this non-compete provision if you are
terminated involuntarily or if you are employed in any state where state law
prohibits such non-compete provisions, but you remain subject to Sections 7 and
8 of the Award Agreement, and the POE Agreement.

 

When called for under the above rules, you will be required to certify to the
Company that you have not engaged in any activities that compete with the
business operations of the Travelers Group since your Termination Date. You may
be required to provide the Company with other evidence of your compliance with
the Retirement Rule as the Company may require. In the event that you are
determined to have engaged in competitive activities while receiving the benefit
of continued vesting pursuant to the Retirement Rule (other than following an
involuntary termination), any outstanding portion of the Award will be
immediately forfeited and any portion of the Award previously paid to you will
be subject to recoupment by the Company in accordance with Section 8(f) of the
Award Agreement.

 

12

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Special Rules Applicable to Participants Based in Certain Jurisdictions

 

Terms and Conditions

 

This Exhibit B includes additional and/or alternative terms and conditions that
govern the Award granted to the Participant under The Travelers Companies, Inc.
Amended and Restated 2014 Stock Incentive Plan (the “Plan”) if the Participant
is employed in one of the jurisdictions listed below on the Grant Date or on the
Termination Date if the Participant is employed in California immediately prior
to such Termination Date. Capitalized terms used but not defined in this
Exhibit B are defined in the Plan and/or Award Agreement and have the meanings
set forth therein. To the extent that this Exhibit B is applicable to the
Participant (based on the Participant’s place of employment on the Grant Date or
on the Termination Date if the Participant is employed in California immediately
prior to such Termination Date), the provisions set forth in this Exhibit B will
apply to the Participant and will supersede the corresponding provisions set
forth in the Award Agreement with respect to the Participant.

 

Notifications

 

This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
jurisdictions as of January 2017. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
should not rely on the information noted in this Exhibit B as the only source of
information relating to the consequences of the Participant’s participation in
the Plan because the information may be out of date by the time the
Participant’s Award hereunder is settled.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s jurisdiction may apply to the Participant’s
situation.

 

Finally, the Participant understands that if he or she is a citizen or resident
of a jurisdiction  other than the one in which the Participant is currently
working, transfers employment after the Grant Date, or is considered a resident
of another jurisdiction  for local law purposes, the information contained
herein may not apply to the Participant, and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply.

 

*   *   *

 

13

--------------------------------------------------------------------------------


 

Brazil

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  The non-solicitation restrictions in Section 7(c) of the
Award Agreement shall not apply with respect to any prospective clients of the
Company who are not current clients of the Company while the Participant
maintains an employment relationship with the Company.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

·                  12. No Right to Employment. The Participant agrees that
nothing in this Award Agreement constitutes a contract of employment with the
Travelers Group. Nothing contained herein shall be deemed to give the
Participant the right to be retained in the service of the Travelers Group or to
interfere with the right of the Travelers Group to terminate the employment of
the Participant at any time.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in Brazil, at the city where the participant renders his/her
services.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death,
Disability or qualifying terminations following a Change of Control as set forth
in the Award Agreement (regardless of whether the Participant meets the
Retirement Rule), vesting of the Award will cease and all outstanding unvested
restricted stock units will be cancelled effective on the Termination Date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group.  Accordingly, a disabled Participant who remains
employed by the Travelers Group shall be treated as a continuing employee in all
respects for purposes of vesting and other rights with respect to the Award.

 

·                  References in the Award Agreement to the Participant’s
“employment” with the Travelers Group (or similar terminology) shall be deemed
to refer to the Participant’s “services agreement” with the Travelers Group in
the case of any statutory officer or any other Participant whose compensation
arrangement with the Travelers Group is pro-labore and who has not executed an
employment agreement (i.e., employment bond), under Brazilian labor law. 
Nothing herein shall be deemed to affect the Participant’s actual status as an
employee or statutory officer from a Brazilian labor or corporate law
standpoint.

 

14

--------------------------------------------------------------------------------


 

California

 

·                  If the Participant is employed in the State of California
immediately prior to the Termination Date, then Sections 7(b) and 7(c) of the
Award Agreement shall be restated to read as follows:

 

7(b)                          Non-Solicitation of Employees. The Participant
acknowledges that the Travelers Group sustains its operations and the goodwill
of its clients, customers, policyholders, producers, agents and brokers (its
“Customers”) through its employees. The Travelers Group has made significant
investment in its employees and their ability to establish and maintain
relationships with each other and with the Travelers Group’s Customers in order
to further its operations and cultivate goodwill. The Participant acknowledges
that the loss of the Travelers Group’s employees could adversely affect its
operations and jeopardize the goodwill that has been established through these
employees, and that the Travelers Group therefore has a legitimate interest in
preventing the solicitation of its employees.  Accordingly, the Participant
hereby agrees that during the Restricted Period, the Participant will not,
directly or indirectly, seek to recruit or solicit, attempt to influence or
assist, participate in, or promote the solicitation of the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
The Participant shall not engage in the aforesaid conduct through a third party
for the purpose of colluding to avoid the restrictions in this Section 7(b).
Without limiting the generality of the restrictions under this Section 7(b), by
way of example, the restrictions under this Section shall prohibit the
Participant from (i) initiating communications with a Travelers Group employee
in connection with a current or future employment opportunity outside of the
Travelers Group, (ii) identifying Travelers Group employees to potentially be
solicited, and/or (iii) otherwise assisting or participating in the solicitation
of a Travelers Group employee.

 

Notwithstanding the foregoing, the Non-Solicitation Conditions do not preclude
the Participant from directing a third party (including but not limited to
employees of his/her subsequent employer or a search firm) to broadly solicit,
recruit, and hire individuals, some of whom may be employees of the Travelers
Group, provided, that the Participant does not direct such third party
specifically to solicit employees of the Travelers Group generally or specific
individual employees of the Travelers Group.

 

7(c)                           Non-Solicitation of Business. The Participant
acknowledges that by virtue of his or her employment with the Travelers Group,
he or she may have had access to Trade Secrets and/or Confidential Information
(as defined in Section 7(f)) about the Travelers Group’s Customers and is,
therefore, capable of significantly and adversely impacting existing
relationships that the Travelers Group has with them. The Participant further
acknowledges that the Travelers Group has invested in its and the Participant’s
relationship with its Customers and the goodwill that has been developed with
them and therefore has a legitimate interest in protecting these relationships
against Participant’s use of Trade Secrets and/or Confidential Information to
solicit Customers and/or otherwise interfere with these customer relationships.
If, after the Termination Date, the Participant accepts a position as an
employee, consultant or contractor with a “Competitor” (as defined below), then
the Participant will not utilize Trade Secrets and/or Confidential Information
to directly or indirectly, solicit, interfere with or attempt to influence any
Customer of the Travelers Group to discontinue business with the Travelers Group
and/or move existing or future business of the Travelers Group elsewhere. This
restriction applies with respect to any business of any current or prospective
client, customer or policyholder of the Travelers Group on which the Participant
gained access to Trade Secrets and/or Confidential Information during the
Participant’s employment with the Travelers Group. In addition to the foregoing
restriction, the Participant agrees not to utilize Trade Secrets and/or
Confidential Information in the negotiation, competition for, solicitation or
execution of any individual book roll over(s) or other book of business transfer
arrangements involving the transfer of business away from the Travelers Group.
As used herein, “Competitor” shall include any business enterprise or
organization, including, without limitation, agents, brokers and producers, that
engages in, owns or controls a significant interest in any entity that engages
in the sale of products and/or performance of services of the type sold or
performed by the Travelers Group and/or provides advice relating to such
products and services.

 

15

--------------------------------------------------------------------------------


 

Canada

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

12. No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with the Travelers Group. Nothing
contained herein shall be deemed to give the Participant the right to be
retained in the service of the Travelers Group or to interfere with the right of
the Travelers Group to terminate the employment of the Participant at any time.

 

16

--------------------------------------------------------------------------------


 

India

 

·                 References in the Award Agreement and Exhibit A thereto to the
POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  To the extent that the Company elects to enforce the
forfeiture and repayment provisions under Section 8(b) of the Award Agreement by
re-acquiring shares of Common Stock held by the Participant, the Company will
pay nominal consideration, as determined at the discretion of the Company, for
such shares and/or obtain approval from the Reserve Bank of India, to the extent
required under applicable law.

 

·                  Section 18 of the Award Agreement shall be revised to read as
follows:

 

18                                  Governing Law and Forum for Disputes. The
Award Agreement shall be legally binding and shall be executed and construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota. Any dispute, claim or controversy arising under, out of, or
in connection with or in relation to this Award Agreement or the Plan, or any
breach, termination or validity thereof, shall be finally determined and
adjudicated through arbitration by a sole arbitrator located in Mumbai, India.
The arbitration proceedings shall be conducted in accordance with the SIAC
Rules in effect at the time of arbitration, and judgment upon the award may be
entered in any court having jurisdiction thereof or having jurisdiction over the
parties or their assets. It is mutually agreed that the written decision of the
arbitrator shall be valid, binding, final and non-appealable. To the extent
permitted by law, the arbitrator’s fees and expenses will be borne equally by
each party. In the event that an action is brought to enforce the provisions of
this Award Agreement or the Plan pursuant to this Section 18, each party shall
pay its own attorneys’ fees and expenses regardless of whether there is a
prevailing party in the opinion of the arbitrator deciding such action or the
court in which any such arbitration award is entered. Without prejudice to the
rights of the Company under this Section, if the Participant breaches, or
proposes to breach the provisions of this Award Agreement or Plan, the Company
and the Travelers Group shall be entitled, in addition to all other remedies
such party may have, to a temporary, preliminary or permanent injunction or
other appropriate equitable relief to restrain any such breach without showing
or proving any actual damage to the non-breaching party from any court having
competent jurisdiction over either party.

 

17

--------------------------------------------------------------------------------


 

Republic of Ireland

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations thereunder) will not apply to the
Participant.

 

·                  Section 12 of the Award Agreement shall be revised to read as
follows:

 

12.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Travelers Group for a definite period of time. The Travelers Group retains
the right to decrease the Participant’s compensation and/or benefits, transfer
or demote the Participant or otherwise change the terms or conditions of the
Participant’s employment with the Travelers Group, subject to applicable Irish
law and the terms of the Participant’s employment contract.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be in a
court of law based in the Republic of Ireland. In all other respects, the
regular provisions set forth in Section 18 of the Award Agreement (including
with respect to Minnesota governing law) shall apply.

 

·                  Further to the provisions as set out in Section 19 of the
Award Agreement, the Travelers Group agrees that it will comply with the
provisions of the Data Protection Act 1988 together with the Data Protection
(Amendment) Act 2003 (collectively, the “Irish DPA Act”). The Participant
consents to the Company, the Travelers Group and any other third parties as
described in Section 19 processing and transferring their personal data (as
defined in the Irish DPA Act), outside of the European Economic Area even where
the country or territory in question does not maintain adequate data protection
standards.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant. Accordingly, upon the
Participant’s termination of employment for any reason other than due to death,
Disability or qualifying terminations following a Change of Control as set forth
in the Award Agreement (regardless of whether the Participant meets the
Retirement Rule), vesting of the Award will cease and all outstanding unvested
restricted stock units will be cancelled effective on the Termination Date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group.  Accordingly, a disabled Participant who remains
employed by the Travelers Group shall be treated as a continuing employee in all
respects for purposes of vesting and other rights with respect to the Award.

 

18

--------------------------------------------------------------------------------


 

United Kingdom

 

·                  References in the Award Agreement and Exhibit A thereto to
the POE Agreement (and related obligations) will not apply to the Participant.

 

·                  The Restricted Period, as defined in Section 7(a) of the
Award Agreement, will include any period during which the Participant is placed
on “garden leave.”

 

·                  The restrictions under Section 7(b) of the Award Agreement
related to non-solicitation of employees shall only apply with respect to
employees with whom the Participant had material dealings during the 12 months
preceding the date of the Participant’s termination of employment with the
Travelers Group, and such restrictions shall not apply with respect to any
secretarial or administrative assistant employees of the Travelers Group.

 

·                  The “Enhanced Restricted Period” defined under
Section 7(c) of the Award Agreement shall be limited to 12 months following the
Termination Date (i.e., the same duration as the normal Restricted Period).
Additionally, under Section 7(c) of the Award Agreement:

 

(i)                                     the restrictions relating to recruiting
or solicitation of, interference with, attempting to influence or otherwise
affecting any client, customer, policyholder or agent of the Travelers Group
shall be limited to such clients, customers, policyholders or agents with which
the Participant had material dealings within the 12 months preceding the
Termination Date; and

 

(ii)                                  the references to “business” (aside from
references to “book of business”) shall be limited to business activities with
which the Participant was materially involved during the 12 months preceding the
Termination Date.

 

·                  Section 12 of the Award Agreement shall be replaced with the
following:

 

12.  No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment or guarantees employment with any
member of the Travelers Group for a fixed duration of time. Each member of the
Travelers Group retains the right to decrease the Participant’s compensation
and/or benefits, transfer or demote the Participant or otherwise change the
terms or conditions of the Participant’s employment with the Travelers Group,
subject to applicable law and the terms of the Participant’s employment
contract.  Upon termination of the Participant’s employment (for whatever
reason) the Participant will have no rights as a result of this Award Agreement
or any alleged breach of this Award Agreement or otherwise to any compensation
under or in respect of any shares, share options, restricted stock units,
long-term incentive plans or any other profit sharing scheme in which the
Participant may participate or have received grants or allocations on or before
the date on which the Participant’s employment terminates. Any rights which the
Participant may have under such schemes will be exclusively governed by the
rules of such schemes from time to time.

 

·                  Section 18 of the Award Agreement shall be revised to provide
that the venue for any disputes related to the Award Agreement shall be the
Courts of England and Wales. In all other respects, the regular provisions set
forth in Section 18 of the Award Agreement (including with respect to Minnesota
governing law) shall apply.

 

·                Further to the provisions as set out in Section 19 of the Award
Agreement, the Travelers Group agrees that it will comply with the provisions of
the Data Protection Act 1998 (the “Act”).  The Participant consents to the
Company, the Travelers Group and any other third parties as described in
Section 19 processing and transferring their personal data (as defined in the
Act), outside of the European Economic Area even where the country or territory
in question does not maintain adequate data protection standards.

 

·                  The provisions in Exhibit A related to the Retirement
Rule shall be inapplicable to the Participant.  Accordingly, upon the
Participant’s termination of employment for any reason other than due to death,
Disability or qualifying terminations following a Change of Control as set forth
in the Award

 

19

--------------------------------------------------------------------------------


 

Agreement (regardless of whether the Participant meets the Retirement Rule),
vesting of the Award will cease and all outstanding unvested restricted stock
units will be cancelled effective on the Termination Date.

 

·                  The provisions in Exhibit A related to disability shall be
inapplicable to the Participant for so long as the Participant remains employed
by the Travelers Group.  Accordingly, a disabled Participant who remains
employed by the Travelers Group shall be treated as a continuing employee in all
respects for purposes of vesting and other rights with respect to the Award.

 

20

--------------------------------------------------------------------------------
